991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Vincent Eugene LINEBERGER, Petitioner.
No. 93-1243.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 20, 1993

On Petition for Writ of Mandamus
Vincent Eugene Lineberger, Appellant Pro Se.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Vincent Eugene Lineberger has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his motions for stay pending appeal under Fed.  R. App.  P. 8(a), and his motion for relief from order under Fed.  R. Civ. P. 60(b).  Because the court has recently entered final orders in each case, Lineberger's petition for mandamus relief is moot.  We therefore deny the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DENIED


*
 Lineberger's motion for stay pending appeal and his motion for leave to allow ruling on his motion for relief are denied.  Lineberger's motion to expedite is also denied